NOTE: This order is nonprecedential

United States Court of Appeals
for the Federa[ Circuit

OFFICE AUTOMATION & TRAINING
CONSULTANTS CORPORATION,
Appellant,

V.

JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.

2012-1242

Appeal from the Armed Services Board of Contract
Appeals in no. 56838, Administrative Judge Diana S.
Dickinson.

ON MOTION

ORDER

The Secretary of the Army moves without opposition
for a 14-day extension of time, until July 2, 2012, to file
its response brief, and for a 'Y-day extension of time, until
July 26, 2012, for Office Automation & Training Consult-
ants Corporation to file its reply brief.

OFFICE AUTOMATION V. ARMY 2

Upon consideration thereof,
l'l` IS ORDERED THATZ

The motion is granted.

FOR THE COURT

 

Jl'm 1 5  /s/ Jan Horbal
Date J an Horbaly l
Clerk

cc: Harold D. Lester, Jr., Esq.

Daniel B. Abrahams, Esq. u's??|°un,f£|¥.=§lp)pw_s ma
321 ' EFEDERALCIRCUIT
JUN 15 ZUTZ

JAN HORBAI.V
CLERK